Church, Ch. J.
No justification of the words spoken was proved, on the trial; but the defendant, in mitigation of damages, offered to prove, that at the time of the speaking of the words, he was a man of very small property, and was worth but little. In the case of Bennett v. Hyde, 6 Conn. R. 24. this court held, that the plaintiff might prove the amount of the defendant’s property, to aggravate damages, in an action of slander; and this solely on the ground of a supposed weight and influence which wealth might give to the slanderous words. We do not intend to overrule that decision, although we could better reconcile it to our views of correct principle, if we could see that wealth alone, especially, in this state of society, gives, of course, to its possessor, rank and influence. If it does, in some instances, this is not so commonly true, we think, as that a new and important legal principle should grow out of it. However this may be, in the present case, it is the defendant who offers to prove his own pecuniary condition, to shield himself from the consequences of his own wrong. For this we have no precedent; and we think this evidence was properly rejected.
The defendant, also, for the same purpose of mitigating *251damages, offered to prove, that it had become a matter of common and general report, that the facts charged by the slanderous words, were true, before they were ever spoken by him.
We shall not attempt to reconcile all that has been decided by courts, or said by judges, upon this branch of the law of slander. Dei isions have been variant and vacillating, and consequently, there has not been an entire uniformity of practice, on this subject, at the circuits in this state ; but we believe the more common practice has been, to admit such evidence.
In the case of Bailey v. Hyde, 3 Conn. R. 463. this court said, “ Or if the fame of a person is disparaged, by there having been reports in the neighbourhood, that he had been guilty of practices similar to those imputed to him, it is admissible.” So also in the case of Treat v. Browning, 4 Conn. R. 408. evidence had been admitted, on the trial, of general reports that the plaintiff had committed the alleged crime, as proof of character, and in mitigation of damages. And this was approved by this court; and the English cases recognizing the same principle, were cited in the case with approbation. These cases certainly justify what we believe to have been the general understanding of the legal profession in this state, on this subject.
If there has been doubt as to this principle, there are principles lying on each side of it, which seem at length to be settled, and now well understood.
To prove that another person told to the defendant the same story, is not admissible. 1 Sw. Dig. 487. 2 Stark. Sland. 98. But it is competent for the defendant, in mitigation of damages, to prove the general character and reputation of the plaintiff to be bad. 1 Greenl. Ev. § 55. 2 Id. § 424. Roscoe on Ed. 328. 2 Stark. Sland. 83. And now the question is, whether the defendant may prove, in mitigation, that, before he spoke the words, it was commonly and generally reported, that the facts charged by the words spoken, were true ?
As we have said, it seems now to be settled, that a plaintiff of a degraded reputation and character, ought not, in an action of slander, to recover the same amount of damages as one of a pure and spotless name. And upon this principle, *252in the case of the Earl of Leicester v. Walter, 2 Campb. 251. it was decided, that in an action for a libel, the defendant might prove, in mitigation of damages, that at the time of the publication, the plaintiff’was generally suspected to be guilty of the charge imputed to him ; and this because such general suspicions detracted from his reputation. So in the case of Wyatt v. Gore, Holt's N. P. Ca. 299. it was holden, that the defendant might show, that the substance of the libel had before been published in a newspaper, and thus generally circulated. Again, in-v. Moor, 1 Mau. & Selw. 285. a witness was admitted to testify, that he had heard reports in the neighbourhood, that the plaintiff had been guilty of practices similar to the crime charged. And Lord Ellenborough, in admitting the evidence, said, “certainly, a person of disparaged fame is not entitled to the same measure of damages with one whose character is unblemished.”
Although the evidence admitted in the cases cited might not amount to a general impeachment, of character, or even to an impeachment of it in respect to the crime charged, it certainly did, and in all such cases must, impair a general good character, to some extent.
But the case we are considering, we need not compare with any of the cases we have referred to, either in this state or in England. This is not a case where the evidence offered was of nothing more than suspicions and rumors, but where the facts repeated by the defendant, were commonly and generally reported to be true. Could this be so, and yet the plaintiff’ be a person of unsullied fame ? But it is not upon this ground alone, or chiefly, that we think this evidence was admissible.
There was a general report throughout the community, that the facts staled by the defendant were true, and he added the weight of his declaration to the current story. He repeated the news of the day.
The question of intention, in these actions, is always prominent. Intent is of the gist of the action ; at least, it lies at the foundation of damages; and although malice will be presumed from the falsehood of the words, a presumption from this cause may be rebutted, and the circumstances under which they were spoken, may always be shown, to give to them their true character. Without resorting to any refine-*253merits on this subject, we ask, does not every man feel, that, as a juror, he could never punish with the same amount of damages the reporter of a current story, although false, as the man whose malice originally forged the falsehood ? The evidence offered in this case, standing, as it does, on this motion, without further explanation, had, as we think, a legitimate tendency to reduce the damages. And the plaintiff could not complain of surprise, as has been suggested in some of the cases, as a reason for rejecting evidence of particular facts, because common and general report is presumed to have been as well known bv himself as by others. If, however, the defendant had participated in originating the false reports, or had given them a currency by repetition, with a knowledge or well founded belief of their falsehood, his guilt would have been aggravated, and the damages, for such reason, should have been increased.
After all, the defendant cannot now avail himself of the opinions and principles we have advanced ; for although the evidence which he offered on this point, was objected to, and rejected ; yet the objection was seasonably withdrawn, and while the witness, of whom the enquiry was made, was yet in court; and the defendant declined to repeat his question to him, and therefore waived this subject of enquiry, from which, we must suppose, that he was not in earnest in making the enquiry at first. Under such circumstances, we cannot advise a new trial.
In liáis opinion the other judges concurred.
New trial not to be granted.